 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   CHRISTINA McCALL
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-166-1 TLN
11
                                   Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
12                                                        IN GOVERNMENT’S NOTICE
                             v.
13
     ALEXANDER FRANCO GUTIERREZ,
14
                                   Defendant.
15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18   Request to Seal, IT IS HEREBY ORDERED that the four-page document pertaining to defendant
19   Alexander Franco Gutierrez, and government’s Request to Seal shall be SEALED until further order of
20   this Court.
21          It is further ordered that access to the sealed documents shall be limited to the government and
22   counsel for the defendant.
23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
24   for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
25   the government’s request, sealing the government’s submission serves a compelling interest. The Court
26   further finds that, in the absence of closure, the compelling interests identified by the
27   ///
28   ///


      ORDER SEALING DOCUMENTS AS SET FORTH I N             1
30    GOVERNMENT ’S NOTICE
 1   government would be harmed. In light of the public filing of its request to seal, the Court further finds

 2   that there are no additional alternatives to sealing the government’s motion that would adequately

 3   protect the compelling interests identified by the government.

 4

 5   Dated: May 3, 2021

 6
                                                               Troy L. Nunley
 7                                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH I N            2
30    GOVERNMENT ’S NOTICE
